                     Case 1:18-cv-11642-VM-DCF
                       Case                     Document
                             1:18-cv-11642-VM Document 73 76Filed
                                                               Filed 06/26/19Page
                                                                  06/25/19     Page
                                                                                  1 of1 2of 2

AO 440 (Rev. 06/I2) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                   Southern District of New York

        WAYNE BALIGA, derivatively on behalf of                      )
      LINK MOTION INC. (F/K/A NQ MOBILE INC.)                        )
                                                                     )
                                                                     )
                           Plaintijj(s)                              )
                                V.                                   )       Civil Action No. 1.:1.8-cv-1.1642
                                                                     )
      LINK MOTION INC. (F/K/A NQ MOBILE INC.),                       )
          VINCENT WENYONG SHI, JIA LIAN,                             )
                    XIAO YU,                                         )
                                                                     )
                          Defendant(s)                               )

                                     AMENDED       SUMMONS IN A CML ACTION

To:   (Defendant's name and address)      Vincent Wenyong Shi
                                          4/F, No. Building 11, Heping Lane East Street
                                          Dongchen.9 District, Beijing 100020
                                          China



          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                Michael D. Cilento, Esq.
                                The Seiden Group
                                469 Seventh Avenue, Suite 502
                                New York, NY 10018
                                U.S.A.
                                                                                                                              i
       ff you fail to respond, Judgment by default will be entered against you for the relief demanded in the complant.
You also must file your answer or motion with the court.


                                                                                          F
                                                                                CLERK O COURT


Date:   ----------
         6/26/2019                                                                  /s/ P. Canales
                                                                                                     f
                                                                                          Signature o Clerk or Deputy Clerk
                        Case 1:18-cv-11642-VM-DCF
                          Case                     Document
                                1:18-cv-11642-VM Document 73 76Filed
                                                                  Filed 06/26/19Page
                                                                     06/25/19     Page
                                                                                     2 of2 2of 2
AO 440 (Rev. 06`/1.2) Sunrmons in a Civil Action (Page 2)

 Civil Action No.1 :18-CV-11642

                                                                  PROOF 0F SERVICE
                      (This section should nat bef f li ed with the court unless required by Fed. R. Civ. P. 4 {1}}
           `This .SNI:rmrm!oas i:f}it i:name Of individ:ual mid fitle, .if any)


 was received by me on /#¢fe/


           j] I personally served the summons on the individHal at £P/crcej
                                                                                          On (date)

            H I left the sunrmons at the individual's residence or usual place of abode with r#¢7„ej
                                                                            a person of suitable age and discretion who resides there,
            orl± f'Janfg/                                   , al±d ma±±ed a copy to the indivichlal' s last known addres-s; or

            H I served the summons on /#tzfflue .a/jj2ch.vg.difcEzj                                                                    who -is

             designated t}y law to accept service of process on behalf of r#crme a/org¢rez.z¢#.o#/
                                                                                          Om (date)


            E I rctumed the summons unex.eeuted because

            I Other rfj2eci#j;



            My fees are S                              for travel and S                       for services, for a total of s       o


            1 declars under penalty of psrjury that this information is this.


 Date:
                                                                                                      Server 's sigratwre



                                                                                                  Prirtted name and title




                                                                                                       Server 's address


 Additional information regard.ing attempted .service, etc=
